NUMBER 13-19-00257-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DONALD EUGENE SAYRE,                                                       Appellant

                                          v.

THE STATE OF TEXAS                                                         Appellee.


              On appeal from the 25th Judicial District Court
                        of Lavaca County, Texas.



                ORDER ABATING APPEAL PENDING
               SUPPLEMENTATION OF THE RECORD
             Before Justices Benavides, Longoria, and Perkes
                            Order Per Curiam

      This cause is before the Court on Appellant’s motions to supplement the record

with the PSI that the trial court considered when imposing sentence and to suspend the

briefing deadline until the record has been supplemented. The Court GRANTS the

motions. The Clerk shall file a supplemental record within fifteen days from the date of
this Order. The briefing deadlines are ABATED until the Clerk files the supplemental

record. Appellant’s brief is due thirty days after the supplemental record is filed.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of September, 2019.




                                             2